internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b 06-plr-161885-02 date date distributing controlled t1 t2 t3 t4 t4sub t5 t6 t7 sec_1 sec_2 busine sec_1 busine sec_2 busine sec_3 busine sec_4 plr-161885-02 busine sec_5 business business group a business group b shareholder shareholder shareholder shareholder state v state w state x state y state z date date date date date date date year year plr-161885-02 year year year year year year a b c d e f g h z dear this letter responds to your letter dated date requesting rulings under sec_368 and sec_355 additional information was received in letters dated date date date and date the information submitted in your letters is summarized below plr-161885-02 distributing is a state v corporation that is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return distributing has two classes of stock issued and outstanding voting common_stock and stock distributing’s common_stock is publicly traded widely held and listed on the z shareholder who is also distributing’s chief executive owns five percent or more of the common_stock of distributing shareholder also owns all of the stock shareholder is an investment_advisor who owns five percent or more of the common_stock of distributing shareholder is an investment_advisor who owns five percent or more of the common_stock of distributing shareholder is an investment_advisor who owns five percent or more of the stock of distributing distributing and its subsidiaries are engaged in six lines of business busine sec_1 busine sec_2 busine sec_3 busine sec_4 busine sec_5 and business these businesses are conducted in the united_states and in foreign countries distributing is directly engaged in busine sec_2 and busine sec_5 it also owns assets used in busine sec_4 on date sec_1 a state w corporation wholly owned by distributing acquired all of the assets of t1 a state w corporation which had been actively engaged in the conduct of busine sec_4 since year in a merger in exchange solely for distributing common_stock sec_1 merged into distributing on date on date sec_2 a state x corporation wholly owned by distributing acquired the assets of t2 a state x corporation and t3 a state w corporation through mergers in exchange solely for distributing common_stock t2 had been engaged in the active_conduct of busine sec_4 since year t3 had been engaged in the active_conduct of busine sec_4 since year prior to the distribution sec_2 will merge into distributing and distributing will transfer the assets of t2 and t3 to controlled in year t4 acquired the stock of t4sub in a tax free reorganization the acquisition involved the formation by t4sub of t4 which in turn formed a new subsidiary t7 as part of the plan of acquisition t7 merged with and into t4sub with t4sub’s shareholders receiving the stock of t4 in exchange for their stock of t4sub in addition all of the stock that t4sub held in t4 was cancelled in connection with the merger at this time t4 owned all of the stock of t4sub which had conducted busine sec_4 since year all of the stock of t4 a state y publicly traded holding corporation was acquired by distributing on date in a transaction solely in exchange for distributing common_stock t4 thereafter changed its name to controlled on date distributing acquired all of the stock of t5 a state z corporation solely in exchange for its common_stock t5 had conducted busine sec_4 since year on date distributing acquired in a taxable transaction all of the membership interests in t6 a state v limited_liability_company that was treated as a partnership for u s tax purposes solely in exchange for its common_stock t6 had conducted busine sec_4 since year plr-161885-02 distributing and its subsidiaries have used the assets of t1 t2 t3 t4sub t5 and t6 in the conduct of busine sec_4 on date distributing will have cash on hand in the amount of a distributing anticipates that of this amount b will be used to fund its operations in the first quarter of year that c to d will be contributed to controlled prior to the distribution for its working_capital and that the remaining e-f will be necessary to meet its own working_capital requirements controlled is a state y corporation which operates as a holding_company it owns subsidiaries that are directly or indirectly engaged in busine sec_4 in the united_states and in foreign countries controlled has only a single class of common_stock outstanding financial information has been submitted which indicates that busine sec_2 busine sec_4 and busine sec_5 each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has presented documentation showing that busine sec_3 and busine sec_4 together business group a are substantially different from and incompatible with busine sec_1 and busine sec_2 together business group b a significant segment of busine sec_1's customers are companies in direct competition with busine sec_3 these customers have expressed concern that busine sec_1 gives preferential treatment to its busine sec_3 affiliates and that using busine sec_1 increases distributing’s resources to expand busine sec_3 in competition with them several important customers of busine sec_1 have refused to renew their contracts or reduced the amount of their business they do with busine sec_1 because of its affiliation with busine sec_3 resulting in a significant amount of lost revenue for busine sec_1 and impeding its growth customers of business group a demanded that distributing impose restrictions on the way the businesses of business group b are conducted accordingly to eliminate the conflicts described above and allow business group a and business group b to achieve their full potential the following transactions are proposed i ii iii controlled will reincorporate in state v several wholly owned subsidiaries of controlled conducting busine sec_4 including t4sub will merge into controlled distributing will contribute its directly held assets used in busine sec_4 to controlled and controlled will assume the liabilities related to those assets some of these assets will have been distributed to distributing prior to their contribution to controlled plr-161885-02 iv v vi vii distributing will contribute the stock of its subsidiaries conducting busine sec_3 and busine sec_4 to controlled in some instances such stock will have been distributed to distributing in anticipation of its contribution to controlled in exchange controlled will issue shares of common_stock to distributing controlled will elect a board_of directors and officers independent of distributing no officer or director of distributing including shareholder will serve as an officer or director of controlled following these preliminary transactions distributing will distribute all of the controlled common_stock to holders of its common and stock pro_rata the distribution in conjunction with the proposed transactions distributing and controlled will enter into several agreements relating to their separation including transitional service agreements and a tax_sharing_agreement such transitional service agreements relate to the continuing provision by distributing to controlled of administrative services such as those related to taxes legal accounting and risk and human resources management as well as computer systems and certain shared space the transitional service agreements are not expected to last longer than h year distributing has made the following representations regarding the proposed transaction a b c d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of busine sec_2 and is representative of each such business’s present operation and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted at the time of the distribution the gross assets of the businesses that are relied on to satisfy the active business requirement of the regulations will have a fair_market_value that is at least five percent or more of the total fair_market_value of the corporation conducting the businesses following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate officers and employees plr-161885-02 e f g the assets of t1 t2 and t3 and the stock of t4 and t5 were acquired by distributing or its subsidiaries in transactions in which no gain_or_loss was recognized in whole or in part the distribution is being carried out for the following corporate business_purpose to solve problems arising from the competition of clients of business group b with business group a the distribution is motivated in whole or substantial part by the foregoing corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution except i for possible proportional dispositions by shareholder of distributing common_stock and controlled common_stock for personal reasons which will constitute less than g percent of the total outstanding_stock of distributing and controlled ii sales of fractional shares of controlled stock distributed in the distribution and iii dispositions of certain restricted_stock in distributing that vest after the spin-off but only to the extent reasonably necessary to pay the total_tax liability arising from the vesting of such stock to the best of the knowledge of distributing’s management the number of distributing restricted shares sold upon vesting to satisfy such tax_liability will not exceed the amount of stock that vests the stock sold for this purpose will consist only of such vested stock and the sales will be evidenced by the transfer of stock certificates corresponding to the restricted_stock notwithstanding the foregoing shareholder shareholder and shareholder may in the future determine to dispose_of or purchase any such stock in the normal course of their business as investment advisors based upon decisions as to existing market conditions and the needs of the investors they represent h i there is no plan or intention by either distributing and controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business plr-161885-02 j k l m the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o p q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see reg sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect reg sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see reg sec_1_1502-19 no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution will not constitute a disqualified_distribution within the meaning of sec_355 for purposes of sec_355 immediately after the distribution no person will hold stock under sec_355 in distributing or controlled possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock r neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation as defined in sec_897 at any plr-161885-02 s t u v w time during the 5-year period ending on the date of the distribution and neither of them will be a united_states_real_property_holding_corporation immediately after the distribution distributing controlled and their shareholders will each pay their own expenses_incurred in connection with the proposed transactions above the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons has acquired or will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the proposed transactions described above are part of a single overall plan to distribute the stock of controlled to distributing’s shareholders neither distributing nor controlled is plans to become or will become eligible to become an s_corporation real_estate_investment_trust insurance_company bank savings and loan controlled_foreign_corporation or other corporation with a special tax status based on the information submitted and on the representations set forth above we rule as follows a b c d the transfer of assets by distributing to controlled followed by the distribution will be a reorganization within the meaning of a d distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities by controlled under sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock under sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer under sec_362 plr-161885-02 e f g h i j the holding_period of the assets received by controlled will include the period during which such assets were held by distributing under sec_1223 no gain_or_loss will be recognized by distributing under sec_361 upon the distribution to its shareholders of controlled stock in the distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders upon the receipt of controlled stock from distributing pursuant to the distribution a the aggregate basis of the distributing stock and the controlled stock in the hands of distributing’s shareholders after the distribution will be the same as the aggregate basis of the distributing stock in the hands of distributing’s shareholders immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair market values of each in accordance with reg sec_1_358-2 the holding_period of the controlled stock to be received by the distributing shareholders will include the holding_period of their distributing stock provided that the distributing stock is held as a capital_asset on the distribution date sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and reg sec_1_312-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings plr-161885-02 this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate cc
